                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Dominique Olive,

       Plaintiff,

v.                                                    Civil Case No. 19-10340

Washtenaw County Jail, et al.,                        Honorable Sean F. Cox

       Defendants.

_________________________________/

                                ORDER DENYING
                       MOTION FOR APPOINTMENT OF COUNSEL

       Acting pro se, Plaintiff Dominique Olive filed this civil action against Defendants

seeking “10 million for failure to protection [sic] by Washtenaw County and physical assault by

inmate on my enemy list (Deliberate indifference) that caused 5 stitches in my left thumb.”

(ECF No. 1 at 5). The matter is currently before the Court on Plaintiff’s motion asking the Court

to appoint counsel for him in this case. (ECF No. 17).

       There is no constitutional right to the appointment of counsel in civil cases and the Court

has broad discretion in determining whether counsel should be appointed. Childs v. Pellegrin,

822 F.2d 1382, 1384 (6th Cir. 1987).

       In the instant case, after examination of the facts and claims presented, the Court finds

that the interests of justice do not require appointment of counsel at this time. Accordingly, it is

ORDERED that Plaintiffs motion for appoint of counsel is DENIED.
      IT IS SO ORDERED.


                          s/Sean F. Cox
                          Sean F. Cox
                          United States District Judge

Dated: October 21, 2019
